Citation Nr: 9929753	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-27 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Eligibility for improved disability pension benefits based on 
income.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to February 
1959 and from October 1961 to April 1971.  This is an appeal 
from a March 1996 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) St. Louis, Missouri, that 
the veteran was not entitled to improved disability pension 
benefits due to excess family income.  

The record reflects that the veteran was scheduled for 
hearings at the Regional Office in April and July 1999.  
However, he did not report for either hearing.  In an August 
1999 letter, the veteran indicated that he had notified his 
representative that he could not attend hearings due to 
health and financial considerations.  He did not request 
further rescheduling.  Since the veteran is unable to attend 
a hearing in connection with his appeal, the Board will 
proceed with its decision in this case.

The record reflects that the veteran has established service 
connection for shell fragment wound scars of the left flank, 
intrascapular area and left frontal area of the scalp, but 
the scars have been rated noncompensable.  Service connection 
for a low back disability and a ruptured eardrum has been 
denied.  In his August 1999 letter, the veteran appears to be 
requesting to reopen his claim for a compensable evaluation 
for the shell fragment wound scars and his claims for service 
connection for a low back disability and ruptured eardrum.  
These matters have not been adjudicated or developed for 
appellate review.  They are referred to the regional office 
for clarification and action as appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  In September 1995 the veteran submitted a claim for 
nonservice-connected disability pension benefits.  He 
indicated that he was married and that he and his spouse 
resided together.  

3.  The veteran indicated that he had no income from any 
source, but that his wife was in receipt of wages of $13,000 
per year.  

4.  The evidence establishes that the veteran's countable 
family income exceeded $10,527 as of September 1995 and 
$10,801 as of December 1995.  


CONCLUSION OF LAW

The veteran was not entitled to improved disability pension 
benefits due to excess family income.  38 U.S.C.A. §§ 1503, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272, 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1995 the veteran submitted a claim for 
nonservice-connected disability pension benefits.  He 
indicated that he was married and that he and his spouse 
resided together.  He reported that he anticipated receiving 
no income from any source.  He stated that his wife received 
$13,000 per year in wages.  His claim was denied by the 
Regional Office (RO) on the basis of excess family income.  
Because the RO determined that he did not meet the threshold 
income eligibility standard, no determination was made as to 
whether he was, in fact, permanently and totally disabled.  
In his subsequent notice of disagreement of March 1996 and 
his appeal of August 1997 the veteran indicated his ongoing 
disagreement with the denial of pension eligibility, but gave 
no specific reasons for his desire to appeal the 
determination.  

The maximum annual rate of improved disability pension for a 
married veteran was $10,527 effective in December 1994.  
Effective in December 1995 the maximum rate was $10,801.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(a).  

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

The term "veteran's annual income" includes the veteran's 
annual income and the annual income of the veteran's 
dependent spouse.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(d)(4).  

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income for the 12-month 
annualized period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

There will be excluded from a veteran's annual income amounts 
equal to amounts paid by the veteran for unreimbursed medical 
expenses to the extent that such amounts exceed five percent 
of the maximum annual rate of pension payable to the veteran 
(including increased pension for family members but excluding 
increased pension due to aid and attendance).  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.272.  

The veteran reported in his September 1995 claim for pension 
benefits that he anticipated receiving no income from any 
source.  However, he stated that his spouse, with whom he was 
residing, received wages of $13,000 per year.  Her wages are 
considered countable income for VA purposes.  Accordingly, it 
is apparent that the veteran's family income, consisting of 
the wages of his spouse, was in excess of the maximum 
permitted of $10,527 that was effective in September 1995 
($10,801 effective in December 1995).  

The veteran was advised by the regional office in March 1996 
that unreimbursed family medical expenses paid after 
September 18, 1995, could be used to reduce his income and he 
was informed that if he wished to claim any such expenses he 
should report them on an enclosed VA form.  However, the 
veteran did not provide any information regarding family 
unreimbursed medical expenses.  Thus, as indicated 
previously, his countable family income was excessive for 
purposes of improved disability pension.  The veteran has not 
disputed the income figures used by the RO to determine that 
he was not eligible for the pension benefit and he has not 
submitted any substantive argument as to why the denial of 
eligibility was legally or equitably incorrect.  Under the 
circumstances, the Board must simply review and apply the 
controlling laws and regulations.  Since they are dispositive 
in this case, the appeal is without legal merit and must be 
denied.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).





ORDER

Eligibility for improved disability pension benefits is 
precluded based on the veteran's reported family income.  The 
appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

